DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16-24 in the reply filed on 10/27/2021 is acknowledged.
Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodersen et al. (EP 3404259 A1).
Note:  The references to specific paragraphs in the analysis presented below are in regards to the provided English translation of Brodersen et al.
Claim 16:  Brodersen et al. discloses a method for mounting a nacelle (6 of Figure 1) of a wind turbine (2 of Figure 1) and at least one component (14,16 of Figure 1) of the wind turbine on a tower (4 of Figure 1) of the wind turbine, the method including hooking a roof (14 of Figure 1) of the nacelle to a crane hook of a crane; hooking the at least one component to the crane hook of the crane (as depicted in Figures 5-6); and lifting the roof of the nacelle together with the at least one component using the crane (as depicted in Figure 1 and 6).
Claim 18:  Brodersen et al. further discloses that the roof is not fixedly mounted to the component during at least one of the hooking the roof to the crane hook or the hooking the at least one component to the crane hook, and the lifting (As depicted in Figure 5 the roof is attached to the lifting device of Figure 2 without the drive train component further this process is described in Para [0015]).
Claim 19:  Brodersen et al. further discloses that the hooking the at least one component comprises connecting the at least one component to the crane hook using a first connecting device, wherein the first connecting device reaches through an opening in the roof of the nacelle (as depicted in Figure 2 and described in Para [0046], openings 18a-18c are provided such that first connecting device are capable of holding the roof).
Claim 20:  Brodersen et al. further discloses that the connecting the roof of the nacelle to the crane hook using a second connecting device (42,40,38 of Figure 6, Para [0054]); and connecting the roof of the nacelle to the at least one component using a third connecting device (20a,20b of Figure 6, Para [0055]).
Claim 22:  Brodersen et al. further discloses that the at least one component comprises at least one or a combination of: a drivetrain, a drivetrain component, a gearbox, a main shaft, a main bearing, a generator, or a transformer (Para [0009]).
Claim 23:  Brodersen et al. further discloses that the at least one component is heavier than 10 tonnes or is heavier than the roof of the nacelle (Para [0021]-[0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 or 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brodersen et al. (EP 3404259 A1).
Claim 17:  Brodersen et al. fails to explicitly disclose a hooking distance of at least 5 cm larger than a mounting distance between the roof and the at least one component in the mounted nacelle.
However Brodersen et al. discloses that the hooking steps comprise stabilizing the roof of the nacelle and the at least one component at a hooking distance (as depicted in Figure 6)
	Therefore it would have been obvious to one of ordinary skill in the art to determine a workable specific range or a particular value for the hooking distance through routine experimentation or as a matter of design choice.  Further it would require only routine skill in the art to modify the lengths of the third connecting devices of Brodersen et al. such that they provided a hooking distance of a desired amount that was in accordance with design requirements of the lifting process or the assembly process necessary to join the drive train and roof assembly, of Figure 6 of Brodersen et al., with the remainder of the wind turbine assembly.
Claim 21:  Brodersen et al. fails to explicitly disclose the specific order of steps of positioning and fixing the at least one component in a base of the nacelle; and, after fixing the at least one component, positioning and fixing the roof on the base of the nacelle.
	However Brodersen et al. does discloses positioning and fixing the at least one component in a base of the nacelle and positioning and fixing the roof on the base of the nacelle (Para [0057]).
	Therefore it would have been obvious to one of ordinary skill art to determine a specific order of operations for the operations disclosed by Brodersen et al. because it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  In this particular case there is no new or unexpected results as either process results in an assembled wind turbine assembly.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brodersen et al. (EP 3404259 A1) in view of Kamibayashi et al. (US 9,677,543 B2).
Claim 24:  Brodersen et al. fails to disclose that the roof of the nacelle comprises a fastening site on the inside of the roof.
	However Kamibayashi et al. teaches a roof of a nacelle that includes a fastening site on the inside of the roof (63 of Figure 6).
	Therefore it would have been obvious to one of ordinary skill in the art to modify the roof of Brodersen et al. such that it included a fastening site on the inside of the roof in order to allow the roof to be connected to the remainder of the nacelle from the inside of the nacelle.  The examiner notes that this is explicit desire of process disclosed by Brodersen et al. (Para [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726